    Case 18-21494       Doc 44    Filed 03/28/19        Entered 03/28/19 17:23:43     Page 1 of 44




                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF CONNECTICUT
                                     HARTFORD DIVISION

  SABRINA D. REYNOLDS,                              :      CHAPTER 13
     DEBTOR                                         :      CASE NO. 18-21494

  DEUTSCHE BANK NATIONAL TRUST
  COMPANY AS TRUSTEE FOR HOME
  EQUITY MORTGAGE LOAN ASSET-
  BACKED TRUST, SERIES SPMD 2001-A,
  HOME EQUITY MORTGAGE LOAN
  ASSET-BACKED CERTIFICATES, SERIES
  SPMD 2001-A
      MOVANT

  VS.
                                                    :       03/28/2019
                                                           ______________________
  SABRINA D. REYNOLDS,
     DEBTOR
  ROBERTA NAPOLITANO, TRUSTEE
     RESPONDENTS


                     MOTION FOR RELIEF FROM AUTOMATIC STAY
                                (REAL PROPERTY)

The undersigned Movant, DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for

HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES SPMD 2001-A,

HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES SPMD 2001-

A (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362, for relief from the automatic

stay with respect to certain real property of Sabrina D. Reynolds (“Debtor”) having an address of 48

Daniel Boulevard, Bloomfield, Connecticut 06002 (“Property”). In further support of this Motion,

Movant respectfully states:

           1. The Debtor, Sabrina D. Reynolds, has executed and delivered or is otherwise

              obligated with respect to that certain promissory note in the original principal amount

              of $103,500.00 (“Note”). A copy of the Note is attached hereto as Exhibit “A”.
Case 18-21494    Doc 44     Filed 03/28/19    Entered 03/28/19 17:23:43          Page 2 of 44



        Movant is an entity entitled to enforce the Note and the Mortgage (defined below).

     2. Pursuant to that certain Open-End Mortgage (“Mortgage”), all obligations

        (collectively, the “Obligations”) of the Debtor under and with respect to the Note and

        the Mortgage are secured by the Property. A copy of the Mortgage is attached hereto

        as Exhibit “B”.

     3. The Mortgage has been assigned to the Movant pursuant to that certain assignments

        of mortgage, copies of which are attached hereto as Exhibit “C”.

     4. Ocwen Loan Servicing, LLC services the loan on the Property referenced in this

        Motion. In the event the automatic stay in this case is lifted/set aside, this case

        dismisses, and/or the Debtor obtains a discharge and a foreclosure action is

        commenced on the mortgaged property, the foreclosure will be conducted in the name

        of DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for HOME

        EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES SPMD 2001-A,

        HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES,

        SERIES SPMD 2001-A. At the time of the filing of this Motion, said entity, directly

        or through an agent, has possession of the promissory note. The Note is proven

        through a lost note affidavit. The Movant therefore has standing.

     5. The Debtor has defaulted in payments and/or failed to pay any/all post-petition

        payments due required by the mortgage note as set forth in the attached Motion for

        Relief from Stay Worksheet (including any additional payments that have since

        become due), which is incorporated into this Motion by reference and attached hereto.

     6. As set forth in the attached Relief from Stay Worksheet – Real Estate:

            (a) Pursuant to 11 U.S.C. § 362(d)(1), cause exists for relief from the automatic
Case 18-21494        Doc 44     Filed 03/28/19      Entered 03/28/19 17:23:43    Page 3 of 44



            stay for the following reasons:

                   1)   The Debtor is contractually delinquent with payments and the non-

                   payment is insufficient to protect Movant’s interest.

               (b) Pursuant to 11 U.S.C. §362(d)(2), there is no equity in the property and such

               property is not necessary for an effective reorganization.

       7. The Movant further requests that upon entry of an order granting relief from stay,

            such order deem the Debtor's plan modified to no longer provide for the payment of

            Movant’s claim pursuant to Section 1322(b)(5) and that the Trustee shall cease

            funding the Movant’s claim under further notice from the Court and that upon such

            order entering that the Notice requirements set forth under Bankruptcy Rule 3002.1

            no longer be applicable.

       8. To the extent that there exists a co-debtor stay under 11 U.S.C. §1301(a), the Movant

            requests that the same be modified, as to the Movant, to allow the Movant to

            foreclose its mortgage on the subject premises.

       9. A foreclosure action was commenced on January 16, 2018 and a Judgment of

            Foreclosure entered on June 19, 2018.

       10. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived because:

            (a) a Judgment of Strict Foreclosure was entered on June 19, 2018, attached hereto

            as Exhibit "D".

       WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the

stay and granting the following:

       1.      Relief from the stay allowing Movant and any successors or assign to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain
   Case 18-21494              Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43         Page 4 of 44



   possession of the Property.

            2.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived. The

   Movant further requests that upon entry of an order granting relief from stay, such order deem

   the Debtor's plan modified to no longer provide for the payment of Movant’s claim pursuant to

   Section 1322(b)(5) and that the Trustee shall cease funding the Movant’s claim under further

   notice from the Court and that upon such order entering that the Notice requirements set forth

   under Bankruptcy Rule 3002.1 no longer be applicable.

            3.       Further, to the extent that there exists a co-debtor stay under 11 U.S.C. §1301(a),

   the Movant requests that the same be modified, as to the Movant, to allow the Movant to

   foreclose its mortgage on the subject premises.

            4.       For such other relief as the Court deems proper.



                                        28th day of _________________,
   Dated at Hartford, Connecticut this _____          March            2019.


   Dated:        03/28/2019                    By: /s/ Linda St. Pierre
                                                   Linda St. Pierre, Esq.
                                                   McCalla Raymer Leibert Pierce, LLC
                                                   50 Weston St.
                                                   Hartford, CT 06120
                                                   Phone: (860) 808-0606
                                                   Federal Bar No.: Connecticut CT22287



THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE. AT THIS TIME, WE ARE ONLY
SEEKING TO PROCEED AGAINST THE PROPERTY. IN THE EVENT OF A BANKRUPTCY
DISCHARGE, NO DEFICIENCY JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
   Case 18-21494       Doc 44     Filed 03/28/19        Entered 03/28/19 17:23:43      Page 5 of 44




                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION

 SABRINA D. REYNOLDS,                               :      CHAPTER 13
    DEBTOR                                          :      CASE NO. 18-21494

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR HOME
 EQUITY MORTGAGE LOAN ASSET-
 BACKED TRUST, SERIES SPMD 2001-A,
 HOME EQUITY MORTGAGE LOAN
 ASSET-BACKED CERTIFICATES, SERIES
 SPMD 2001-A
     MOVANT

 VS.
                                                    :      ______________________
 SABRINA D. REYNOLDS,
    DEBTOR
 ROBERTA NAPOLITANO, TRUSTEE
    RESPONDENTS

  PROPOSED ORDER GRANTING DEUTSCHE BANK NATIONAL TRUST COMPANY AS
TRUSTEE FOR HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES SPMD
  2001-A, HOME EQUITY MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES
                       SPMD 2001-A RELIEF FROM STAY

          After notice and a hearing, see Bankruptcy Code Section 102(1), on DEUTSCHE BANK

   NATIONAL TRUST COMPANY as Trustee for HOME EQUITY MORTGAGE LOAN

   ASSET-BACKED TRUST, SERIES SPMD 2001-A, HOME EQUITY MORTGAGE LOAN

   ASSET-BACKED CERTIFICATES, SERIES SPMD 2001-A (hereafter the “Movant”) Motion

   for Relief from Stay, (hereafter, the “Motion”), RE: ECF NO._____.

          IT IS HEREBY ORDERED that the Motion is Granted - the Automatic Stay of 11

   U.S.C. § 362(a) is modified to permit the Movant and/or its successors and assigns to commence

   and/or continue and prosecute to resolution a foreclosure action and otherwise exercise its rights,
Case 18-21494       Doc 44    Filed 03/28/19     Entered 03/28/19 17:23:43    Page 6 of 44



if any with respect to real property known as 48 Daniel Boulevard, Bloomfield, Connecticut

06002 in accordance with applicable state law;

       IT IS FURTHER ORDERED that the 14 day stay of Fed.R.Bankr.P. 4001(a)(3) is not

applicable and the Movant may immediately enforce and implement this Order.
   Case 18-21494       Doc 44    Filed 03/28/19        Entered 03/28/19 17:23:43     Page 7 of 44



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                   HARTFORD DIVISION

 SABRINA D. REYNOLDS,                              :      CHAPTER 13
    DEBTOR                                         :      CASE NO. 18-21494

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY AS TRUSTEE FOR HOME
 EQUITY MORTGAGE LOAN ASSET-
 BACKED TRUST, SERIES SPMD 2001-A,
 HOME EQUITY MORTGAGE LOAN
 ASSET-BACKED CERTIFICATES, SERIES
 SPMD 2001-A
     MOVANT

 VS.
                                                   :       03/28/2019
                                                          ______________________
 SABRINA D. REYNOLDS,
    DEBTOR
 ROBERTA NAPOLITANO, TRUSTEE
    RESPONDENTS

                  NOTICE OF CONTESTED MATTER RESPONSE DEADLINE

       DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for HOME EQUITY

MORTGAGE LOAN ASSET-BACKED TRUST, SERIES SPMD 2001-A, HOME EQUITY

MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES SPMD 2001-A (the

“Movant”) has filed a Motion for Relief from Automatic Stay (the “Contested Matter”) in the

above-captioned case. Notice is hereby given that any response to the Contested Matter must be

                                    April 11, 2019
filed with the Court no later than ___________________, in accordance with Federal Rules of

Bankruptcy Procedure 2002(a) and 9014*. In the absence of a timely filed response, the proposed

order in the Contested Matter may enter without further notice and hearing, see, 11 U.S.C. §102(1).

Dated:   03/28/2019                             By: /s/ Linda St. Pierre
                                                    Linda St. Pierre, Esq.
                                                    McCalla Raymer Leibert Pierce, LLC
                                                    50 Weston St.
                                                    Hartford, CT 06120
                                                    Phone: (860) 808-0606
                                                    Federal Bar No.: Connecticut CT 22287
   Case 18-21494      Doc 44     Filed 03/28/19    Entered 03/28/19 17:23:43        Page 8 of 44




*Pursuant to Federal Rule of Bankruptcy Procedure 9006(f), if service is made by mail, three days
are added after the response date set in this notice.
THIS FIRM IS A DEBT COLLECTOR. WE MAY BE ATTEMPTING TO COLLECT A DEBT AND ANY
INFORMATION OBTAINED MAY BE USED FOR THAT PURPOSE. AT THIS TIME, WE ARE ONLY
SEEKING TO PROCEED AGAINST THE PROPERTY. IN THE EVENT OF A BANKRUPTCY
DISCHARGE, NO DEFICIENCY JUDGMENT WILL BE ASSESSED AGAINST THE BORROWER.
 Case 18-21494       Doc 44     Filed 03/28/19        Entered 03/28/19 17:23:43     Page 9 of 44



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION

SABRINA D. REYNOLDS,                              :      CHAPTER 13
   DEBTOR                                         :      CASE NO. 18-21494

DEUTSCHE BANK NATIONAL TRUST
COMPANY AS TRUSTEE FOR HOME
EQUITY MORTGAGE LOAN ASSET-
BACKED TRUST, SERIES SPMD 2001-A,
HOME EQUITY MORTGAGE LOAN
ASSET-BACKED CERTIFICATES, SERIES
SPMD 2001-A
    MOVANT

VS.
                                                  :       03/28/2019
                                                         ______________________
SABRINA D. REYNOLDS,
   DEBTOR
ROBERTA NAPOLITANO, TRUSTEE
   RESPONDENTS

      NOTICE OF CONTESTED MATTER RESPONSE DEADLINE CERTIFICATION

                                                       28th day of ____________________,
        The undersigned hereby certifies that on the ____            March                  2019
 in accordance with applicable law, I served the following documents upon the entities listed
 below (constituting all entities entitled to notice):

        (1) a copy of the pleading initiating the contested matter, specifically:
               Motion for Relief from Stay;
        (2) a copy of the Proposed Order associated therewith; and
        (3) a Notice of Contested Matter Response Deadline


 Sabrina D. Reynolds
 48 Daniel Blvd.
 Bloomfield, CT 06002
 (Debtor)




 Gregory F. Arcaro                               (served via ECF Notification)
Case 18-21494     Doc 44     Filed 03/28/19   Entered 03/28/19 17:23:43       Page 10 of 44



Grafstein & Arcaro LLC
114 West Main Street
Suite 105
New Britain, CT 06051
(Debtor's Attorney)

Roberta Napolitano                            (served via ECF Notification)
10 Columbus Boulevard
6th Floor
Hartford, CT 06106
(Trustee)

U.S. Trustee                                  (served via ECF Notification)
Office of the U.S. Trustee
Giaimo Federal Building
150 Court Street, Room 302
New Haven, CT 06510
(U.S. Trustee)



                                        By: /s/ Linda St. Pierre
                                            Linda St. Pierre, Esq.
                                            McCalla Raymer Leibert Pierce, LLC
                                            50 Weston St.
                                            Hartford, CT 06120
                                            Phone: (860) 808-0606
                                            Federal Bar No.: Connecticut CT22287
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 11 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 12 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 13 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 14 of 44
         Case 18-21494               Doc 44        Filed 03/28/19          Entered  03/28/19
                                                                               EXHIBIT 1     17:23:43               Page 15 of 44



Name:                 Sabrina D. Reynolds
BK Case Number:       18-21494
Filing Date:          9/12/2018
Completed by:         Peddanna
 Due Date              Total Payment                   Principal     Interest      Escrow       Optional Products   NOPC Filed Date
         10/1/2018     $                      978.34   $    101.19   $    343.71   $    533.44
         11/1/2018     $                      978.34   $    101.54   $    343.36   $    533.44
         12/1/2018     $                      978.34   $    101.89   $    343.01   $    533.44
           1/1/2019    $                      978.34   $    102.24   $    342.66   $    533.44
           2/1/2019    $                      978.34   $    102.59   $    342.31   $    533.44
           3/1/2019    $                      978.34   $    102.94   $    341.96   $    533.44
 Total Due             $                    5,870.04   $    612.39   $ 2,057.01    $ 3,200.64 $                -
           Case 18-21494              Doc 44         Filed 03/28/19           Entered 03/28/19 17:23:43                 Page 16 of 44


Name:               Sabrina D. Reynolds
BK Case Number:     18-21494
Filing Date:        9/12/2018
Post First Due:     10/1/2018                                                                                 Completed By:       Peddanna
Post-Petition Due   Date Received                Amount Received     Amount Applied   Suspense Application    Suspense Balance    Comments
                                      10/27/2018 $          887.28                    $                887.28 $            887.28
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 17 of 44



                                                EXHIBIT A
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 18 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 19 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 20 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 21 of 44




                                                                      EXHIBIT B
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 22 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 23 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 24 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 25 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 26 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 27 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 28 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 29 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 30 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 31 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 32 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 33 of 44


                EXHIBIT C
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 34 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 35 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 36 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 37 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 38 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 39 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 40 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 41 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 42 of 44
Case 18-21494   Doc 44   Filed 03/28/19   Entered 03/28/19 17:23:43   Page 43 of 44
   Case 18-21494       Doc 44      Filed EXHIBIT
                                         03/28/19 D Entered 03/28/19 17:23:43    Page 44 of 44


                                                                                  ORDER     406507
DOCKET NO: HHDCV186087690S                              SUPERIOR COURT

DEUTSCHE BANK NATIONAL TRUST                            JUDICIAL DISTRICT OF HARTFORD
COMPANY AS TRUSTEE FO                                     AT HARTFORD
  V.
REYNOLDS, SABRINA D                                     6/19/2018



                                               ORDER


ORDER REGARDING:
03/02/2018 108.00 MOTION FOR JUDGMENT-STRICT FORECLOSURE

The foregoing, having been considered by the Court, is hereby:

ORDER: GRANTED

MOTION FOR STRICT FORECLOSURE IS GRANTED
Debt:$ 210,134.42
Fair Market Value:$115,000.00
Counsel Fee:$ 2975.00
Appraiser Fee:$ 300.00
Title Fee:$225.00
Law Day:9/17/2018, for the owner of equity of redemption, and subsequent encumbrancers in the
inverse order of their priorities.
UPON VESTING OF TITLE, THE NEW OWNER SHALL BE
ENTITLED TO POSSESSION AND MAY ENFORCE THIS
RIGHT BY EJECTMENT P.B.23-17(B)(2).

Judicial Notice (JDNO) was sent regarding this order.

                                                   406507

                                                   Judge: PATTY J PITTMAN
                                                   Processed by: Suzana Zenko




HHDCV186087690S        6/19/2018                                                         Page 1 of 1
